DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10 and 14 are examined herein.

Claim Objections
Claim 7 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 3. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites: “wherein said method is for improving curdling, as compared to a non-enriched milk obtained from the same mammal”, however Applicant only has support for increased curd firmness (0123), not the scope of improving any/all properties of curdling, therefore this limitation is new matter.
Pending paragraph 0123 states there is a suggestion of improved curdling do to demonstrated increased curd firmness. Support for a condition being suggested is not the same as explicitly disclosing the condition occurs.  For example, one might state the sun is shining therefore suggesting a hotter day, when in fact, summer cloudy days are hotter than winter sunny days. 
Because something is suggesting a condition this does not show there was actual possession of the condition, merely a speculation thereof.
Support for such a claim is also not found in related US Provisional Application 62/339977 or related PCT/IL2016/051000.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “improving” in claim 1 is a relative term which renders the claim indefinite because the term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the type or amount of curdling properties are achieved by the claimed method.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (2003/0113408) in view of the combination of MP, Leighton and Sharma.
MP: MomPrepares: Easy to make house cheese: From dry milk powder in a crock pot or on the stove; published online at least by Mar 31 2015 at: https://web.archive.org/web/20150331172841/https://momprepares.com/easy-to-make-house-cheese/

Leighton: ON THE ENDOTHERMIC REACTION WHICH ACCOMPANIES THE APPEARANCE OF A VISIBLE CURD IN MILKS COAGULATED BY HEAT: A CONTRIBUTION TO THE THEORY OF THE HEAT COAGULATION OF MILK; The Research Laboratories of the Dairy Division, Bureau of Animal Industry, United States Department of Agriculture; received for publication, December 27, 1922.

Sharma: Physical properties of milk as influenced by the alteration in ionic calcium and magnesium; Indian Journal of Dairy Science 54(1): 19-22 2001 ISSN/ISBN: 0019-5146.

Independent claim 1
Clark teaches methods of making milk product (0045), comprising: adding a solution of magnesium ions (0032) to milk (i.e. a liquid) (0030).

Clark further teaches the solution may be packaged of made into a powder for future use (0065, 0071).


Magnesium ions
Clark provides a solution comprising magnesium compounds (i.e. salts), wherein magnesium ions are released or disassociated from the magnesium compounds to provide magnesium ions in the milk (i.e. edible liquid) (0032).  Therefore Clark teaches a step of adding a magnesium ion source to a liquid milk source.

Amount of magnesium ions
Clark teaches the amount of magnesium ions is included from about 0.01 to 60 meq per 354 ml of the beverage (0032, ref. clm. 19 and 23).  Converted per liter, this amount delivers about 0.2825 to 169.5 meq/L (e.g. 2.825 x 0.01 to 2.825 x 60).  Given 1 meq/L =1mmol/L, Clark provides about 0.2825 to 169.5 mmol/L of magnesium ions in the milk, which anticipates and encompasses the claimed range of  1 mM to 20 mM of magnesium.
Therefore by teaching the supplementation (ab.) of encompassing amounts of magnesium, the amount must be sufficient for increasing the concentration of magnesium cations in said magnesium enriched milk, as claimed. 
Further, it would be reasonable to expect that by adding encompassing amounts of magnesium to milk products, the added magnesium will provide an effective amount of magnesium thereby producing a magnesium enriched milk, as claimed.




Clotting milk
Clark teaches an alternate embodiment, a dry beverage mixture, wherein the beverage mixture is dried and packaged for later use (0065, 0071). 

Although powdered milk products are known for use when making a curdled milk product, Clark does not teach a step of clotting/curdling the milk product, as claimed.
MP also teaches about using milk products, and further provides that powdered milk is suitable for making cheese.  
MP also teaches a step of clotting occurs by adding acid to make curds (How to Make House Cheese from Dry Milk Powder).
Leighton also teaches about milk comprising magnesium and further provides that its coagulation (i.e. clotting) is due to the precipitation of the calcium and magnesium therein (1st full para. on pg. 54). 
Leighton teaches that coagulation of milk is dependent on the presence of magnesium therein, in combination with calcium (see Table 1).
Leighton teaches that coagulation (i.e. clotting) of the casein in the milk is brought about by heat and acidity, as MP, wherein this reaction is the precipitation of the magnesium and calcium therein.  
Sharma also teaches about milk with magnesium ion, and further provides that the clotting/coagulation is result effective, wherein coagulation is improved, takes less time, with more magnesium and coagulation is worsened, takes more time (decreases) with less magnesium. 

Therefore it is reasonable to expect that the milk of MP has magnesium, and one of skill would have a reason to expect that milks fortified with magnesium, as Clark, are suitable for steps of clotting, because the clotting is dependent on the presence of magnesium in the milk, wherein said amount is result effective.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making milk products fortified with magnesium, as the modified teaching above, to include a step of clotting the milk, as claimed, because:
Clark teaches the milk in a powder form;
MP teaches that powdered milks are suitable for use in steps of clotting;
Leighton teaches that coagulation of milk is dependent on the presence of magnesium therein; and
Sharma teaches that said coagulation is result effective based on the amount of magnesium in the milk;
 therefore in view of the combination of Clark, MP, Leighton and Sharma, one of skill would have a reason to expect that milks fortified with magnesium (Clark) are suitable for steps of clotting (MP) because it is the magnesium therein that functions with the calcium in the milk to cause the clotting, which means its presence is beneficial to the method because the clotting is dependent on the presence of magnesium in the milk.




Intended use of the method
The modified teaching, in Leighton, provides that low concentrations of magnesium lead to poor clotting (i.e. curdling), as discussed above; and Sharma provides the clotting/curdling is result effective based on the amount of magnesium; therefore it would be reasonable to expect that the method of making a milk product fortified with magnesium used for making cheese/curdling, as the modified teaching above, has the claimed intended use of improving curdling/clotting, as compared to a non-enriched milk obtained from the same mammal.  

Further, it would be reasonable to expect that a similar composition having similar components would function similarly, including wherein said method is for increased curd firmness, as compared to a non-enriched milk obtained from the same mammal, as claimed.

Dependent claims
As for claim 2, Clark teaches the beverage is pasteurized (0060-0061).

As for claims 3 and 7, the modified teaching, in Leighton teaches that coagulation of milk is dependent on the presence of magnesium therein, and Sharma provides the clotting/curdling is result effective based on the amount of magnesium; therefore the rennet clotting time (RCT) of a magnesium enriched milk must be reduced, compared to a non-enriched milk obtained from the same mammal.

As for claim 4, the modified teaching, in Leighton provides that clotting is dependent on acidity (middle of pg. 53), therefore the teaching is toward acidic coagulation.  MP also teaches the clotting is due to added acid, as discussed above.

As for claim 5, Clark teaches the milk product includes yogurt (ref. clm. 1), as does the modified teaching, in MP (see the short article in its entirety.   

As for claim 8, it would be reasonable for similar compositions to have similar properties/functionality, including wherein said method is for reducing and/or inhibiting biofilm formation in said magnesium enriched milk, compared to a non-enriched milk obtained from the same mammal.  

As for claim 9, as discussed above, Clark provides amounts of magnesium ions in the milk in a range of about 0.2825 to 169.5 meq/L (e.g. 2.825 x 0.01 to 2.825 x 60).  Therefore, Clark provides amounts of magnesium ions in the milk that encompass the claimed range of  from 3 mM to 15 mM, as claimed.  







Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (2003/0113408) in view of the combination of MP, Leighton and Sharma, as applied to the rejection of claims 1-5 and 7-9 above, further in view of Vegarud.
Vegarud: Mineral-binding milk proteins and peptides; occurrence, biochemical and technological characteristics; British Journal of Nutrition (2000), 84, Suppl. 1, S91±S98.


As for claim 6, Clark does not discuss the increase of the protein in the milk as a function of its magnesium enrichment.
Vegarud also teaches methods of using milk, and further describes that minerals in cow's milk occur as inorganic ions and salts or form complexes with proteins and peptides, thus whey proteins and lactoferrin bind specific minerals like magnesium (abstract). Therefore, the skilled person would understand that by adding magnesium ions to the milk products, based on the modified teaching above, to create additional complexes of magnesium ions with proteins according to Vegarud, results in increasing protein incorporation into the milk product, as claimed.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of using milk products fortified with magnesium, as the modified teaching above, to include the function of the magnesium in said milk products, including increasing protein incorporation into said milk product, as compared to a milk product processed from a non-enriched milk obtained from the same mammal, as claimed, because Vegarud teaches that the minerals like magnesium in milk product 
form complexes with proteins and peptides, thus because whey proteins and lactoferrin bind this increases the protein incorporation into the milk product, as claimed.


Further, it would be reasonable to expect that a similar composition having similar components would function similarly, including increasing protein incorporation into said milk product, as compared to a milk product processed from a non-enriched milk obtained from the same mammal, as claimed.  

Claim 8 is also rejected under 35 U.S.C. 103 as being unpatentable over Clark (2003/0113408) in view of the combination of MP, Leighton and Sharma, as applied to the rejection of claims 1-5 and 7-9 above, further in view of Oknin.
Oknin: Magnesium ions mitigate biofilm formation of Bacillus species via down regulation of matrix genes expression; Frontiers in Microbiology; Sept. 08, 2015.

As for claim 3, although Clark does not discuss biofilm formations, it would be reasonable to expect that similar compositions have similar properties/functionality, including similarly reduced biofilm formations.
In the alternative, Oknin teaches that biofilm formation decreases with increasing concentrations of magnesium ions (see toward bottom of col. 1 on pg. 2); and that colony type biofilm formation is inhibited significantly in the presence of  magnesium ions (Fig. 1 and discussion thereof at end of 1st para. of Results section)
Oknin studied biofilm formation at concentrations of 0, 5, 10, 25, 50 and 100 mMol, showing a lineal progression of the biofilm formation decreasing as the dose of magnesium increased (see Fig. 1).  
Oknin also teaches that it was known for biofilm formation to decrease with increasing concentration of Mg2+ (last para. of the Introduction).


Oknin studied biofilm formation at concentrations of 0, 5, 10, 25, 50 and 100 mMol, showing a linear progression of the biofilm formation decreasing as the dose of magnesium increased (see Fig. 1), wherein biofilm formation begins to decrease with increasing concentration of Mg2+ (last para. of the Introduction).  At 10 mMol, Oknin shows no decrease in biofilm formation; then at 25 mMol, Oknin shows a clear reduction in biofilm formation.  This means that the decrease in the biofilm formation begins to occur between 10 and 25 mMol. This means that the teaching encompasses and overlaps both Clark’s range (about 0.2825 to 169.5 mmol of magnesium ions) and the claim range of (1 mM to 20 mM of magnesium).
Therefore, It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making milk with magnesium ions, as the modified teaching above, to include that said milk has reduced biofilm formations, as claimed, because Oknin imparts that biofilm formation decreases when magnesium is present in amounts of between 10 and 25 mMol, which provides one of skill a reasonable expectation of success in in accomplishing such a thing; further, it would be reasonable to expect that a similar compositions have similar properties/functionality, including similarly reduced biofilm formations.







Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (2003/0113408) in view of the combination of MP, Leighton and Sharma, as applied to the rejection of claims 1-5 and 7-9 above, further in view of JD.
JD: Jahnen-Dechent: Magnesium basics; Clin Kidney J. 2012 Feb; 5(Suppl 1): i3–i14.

As for claim 10, Clark does not discuss the magnesium ions are magnesium salts.
JD also teaches about using magnesium ions for consumption (see A Magnesium Consumption, last sentence) and further provides that magnesium salts are easily dissolved in water (the base ingredient of Clark), and the benefit to their use is that it is readily available for playing important roles/being vital/essential for numerous physiological functions (see the Introduction).
Therefore, it also would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of using magnesium in nutritional compositions comprising broad amounts of water, as Clark, to include its use of the specifically claimed form of magnesium, a magnesium salt, as claimed, because JD teaches that when using magnesium for consumption, magnesium salts provide the benefit of dissolving in water with ease; and that they are readily available for playing important, vital and essential roles in numerous physiological functions.





Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (2003/0113408) in view of the combination of MP, Leighton, Sharma, Vegarud and JD.
All references applied to the rejection claims 1-10 are incorporated herein, for the reasons as discussed above.

Response to Arguments
It is asserted, that claims 1 and 3-6, and 11 are currently amended, as indicated herein. Claim 14 is added as a new claim. No new matter has been added. 
In response, please see the 112(a) rejection above, toward new matter.

It is asserted, that Clark solely discloses carbonated milk-based or non-dairy based beverages, which cannot be considered as milk. In contrast, the current independent claims read on "magnesium enriched milk" obtained solely by enrichment of milk by Mg. As defined in the instant application (see, e.g., par. 048) and based on common knowledge, the term "milk" refers to any normal secretion obtained from the mammary glands of mammals, such as human's, cow's, goat's, horse's, camel's, pig's, buffalo's or sheep's milk". In contrast, Clark describes a beverage (milk- based or a non-diary beverage) highly enriched with carbon dioxide (see par. 006), which cannot  be considered as a milk (i.e., a normal secretion obtained from the mammary glands), as disclosed herein.  
In response, Clark is clearly toward a method of processing milk (0020) therefore this argument is not persuasive.

It is asserted, that Clark do not disclose, teach, or suggest milk containing 1-2 mM of added Mg cations, and that this range may be effective in (i) reduction of RCT of milk (as recited by instant claims 3 and 7); (ii) improving curdling (as recited by instant claim 1) and (iii) increasing protein incorporation into the milk product (as recited by the current claim 14). Moreover, Clark provides a completely different solution requiring a carboned milk beverage. 
In response, this argument is not commensurate in scope of the claims, because they do not require 1-2 mM of added Mg cations.

It is asserted, that Clark provides carbonated milk-based or non-dairy based beverages, wherein the carbonation acts as a replacement or as a pre-step to pasteurization: "A method of using carbonation to reduce bacterial counts and reduce degradation of essential nutrients in milk-based beverages" (see, Abstract of Clark). 
Further, par. 015 of Clark teaches that: "We have discovered that by exposing milk-based beverages to CO2 pre-pasteurization, the growth of bacteria colonies can be suppressed, and degradation of flavors and nutrients can be reduced if UHT pasteurization is employed and the need for gel binders or Stabilizers can be eliminated. In fact, depending on the amounts of C02 added, the need for traditional pasteurization can also be eliminated without any appreciable negative impact on the suppression of bacteria (emphasis added). 
From the above, it should be apparent that the antimicrobial effect of the beverage of Clark is solely attributed to the addition of CO2. Further, Clark emphasizes improved mouthfeel of carbonated milk-based beverages (e.g. claim 42). Accordingly, a skilled artisan would be motivated to use carbonated milk and would not arrive at the instantly claimed Mg-enriched milk, solely based on the teachings of Clark. 
In response, the claims are open to comprising anything reasonable in the art, therefore they do not limit the use of carbon and this argument is not persuasive.

It is asserted, that the addition of Mg by Clark is solely for increasing Mg supplementation of a subject. Conversely, the instant invention emphasizes the criticality of using Mg (in particular, increasing the concentration of Mg cations by 1 to 20 mM) for improving milk processing. 
In response, MPEP 2144.IV is clear that; “It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant”, therefore this argument is not persuasive.

It is asserted, that Clark is completely silent with respect to the clotting step of the Mg-enriched milk, as instantly claimed. Moreover, a carbonated beverage of Clark is stored under high overpressure as disclosed in par. [049]: "forceful introduction of carbon dioxide gas, under pressure, against a liquid surface". It should be apparent that a pressurized milk-based beverage cannot undergo clotting (as recited by the currently amended claim 1), there is actually no possibility to add the rennet enzyme to a pressurized liquid. Accordingly, a skilled artisan would not be motivated to arrive at the claimed invention based on Clark. 
In response, Clark only requires from 0.1 volume of carbon dioxide (ref. clm. 1), which is an insignificant amount as compared to how much natural carbon is in milk.  For example, beer has about 2-2.5 volumes of CO2 and soft drinks have about 3-4 volumes of CO2.    
Clark further teaches that in an alternate embodiment, a dry beverage mixture embodiment, wherein the beverage mixture is prepared and the CO2 gas is not added to the preparation before it is dried and packaged for later use (0065). 
Clark does not limit the use of the powdered milk to be only to make a carbonated beverage, as the reference is explicit about the description of the invention merely illustrative wherein other modifications, embodiments and equivalents may be apparent to those who are skilled in the art without departing from its spirit (0071). It would be reasonable for one of skill to use a powdered milk for making a curdled milk product.

It is asserted, that Clark teaches Mg-complex and is completely silent with respect to dissolved Mg-cations, as implicitly disclosed by instant claim 1, or alternatively with respect to aqueous magnesium salt solution as disclosed by instant claim 14. See for example pars. [031- 032] of Clark teaching that: “magnesium ions are bivalent cations that combine with the picolinate, aspartate, gluconate, ascorbate or lactate ligands though coordination. The coordinating ligands are attached to the bivalent cations by means of a lone pair of electrons. After ingestion, these bivalent cations (magnesium ions) remain bonded to the ligand and are selectively 
absorbed through the intestinal membrane of humans" (emphasis added). 
Accordingly, it should be apparent that Clark solely discloses "rapidly and highly absorbable source of calcium, magnesium and potassium" (see par. [011] of Clark) and is silent with respect to a milk enriched by dissociated magnesium salt (i.e. in a form of a solution of Mg- cations), as disclosed by the independent claims 1 and 14. To this end, it should be apparent that Clark (as a whole) does not teach or suggest each and every element of the currently claimed method. 
In response, claim 1 does not require the magnesium source be a salt.  Further, this argument is a piecemeal analysis of the rejection that merely picks apart the references versus taking them as a whole because JD is provided to teach benefits of using magnesium salts for supplementation.

Arguments toward Katsuyasu were not found persuasive, and in light of the new claim amendments, this reference is no longer applied. 
It is noted that Applicant repeatedly refers to the pending Specification when discussing the invention, however, the Specification is not read into the claims, therefore these argument are not commensurate in scope of the claims.  However, Applicant is welcome to claim anything they have support for.

It is asserted, that the previous modified rejection does not discuss the new limitations.
In response, please see the modified rejection above, necessitated by said amendments.

It is asserted, that Oknin teaches away by disclosing that upon addition of 25mM Mg no inhibition of biofilm formation was observed (see Figure 1 of Oknin). 
To this end, the cited art is silent with respect to a specific concentration of added Mg", being advantageous for industrial milk processing such as for improving milk curdling, and/or for enhancing protein incorporation into a processed milk product. 
Accordingly, the combined art cannot be considered as guiding a skilled artisan to arrive at the claimed invention, and the rejections under 35 U.S.C. 103 should be withdrawn. 
In response, Applicant is encouraged to read Oknin in its entirety, because the teaching clearly imparts that biofilm formation begins to decrease when magnesium is present in amounts of between 10 and 25 mMol, which is an amount that encompasses and overlaps both Clark’s range (about 0.2825 to 169.5 mmol of magnesium ions) and the claim range of (1 mM to 20 mM of magnesium).
Oknin studied biofilm formation at concentrations of 0, 5, 10, 25, 50 and 100 mMol, showing a lineal progression of the biofilm formation decreasing as the dose of magnesium increased (see Fig. 1), wherein biofilm formation begins to decrease with increasing concentration of Mg2+ (last para. of the Introduction).  At 10 mMol, Oknin shows no decrease in biofilm formation; then at 25 mMol, Oknin shows a clear reduction in biofilm formation.  This means that the decrease in the biofilm formation begins to occur between 10 and 25 mMol, encompassing amounts to those taught in the modified teaching. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793


/PATRICIA A GEORGE/